                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        Jesse J. Montgomery,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:18-cv-00072-FDW
                                       )
                 vs.                   )
                                       )
           M. Lolley, et al            )
                                       )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 2, 2018 Order.

                                               October 2, 2018
